DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	
	Claims 1-12 of US Application No. 16/403,838, filed on 06/28/2019, are currently pending and have been examined.
	
	
Information Disclosure Statement
	The information Disclosure Statement filed on 05/06/2019 has been considered. An initialed copy of form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
understanding" in claim 1 is a relative term which renders the claim indefinite. The term "understands" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of this action the term “understands” will be interpreted as having a complete knowledge of ROS. Appropriate correction is required.

Claims 7 contains the trademark PROMELA.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark is used to identify/describe computer software products and, accordingly, the identification/description is indefinite. Appropriate correction is required.

Claim 7 includes the acronyms SPIN and PROMELA. However, these terms are unclear because they not defined in the claim and therefore are indefinite. Appropriate correction is required.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira (Architectural Design of Service-Oriented Robotic Systems, “Oliveira”) in view of Simpson (An XML Representation for Crew Procedures, “Simpson”)

	Regarding claim 1, Oliveira discloses architectural design of service-oriented robotic systems and teaches:

A method for accomplishing a mission using a plurality of unmanned vehicles, (An example of a mission performed by the robots, i.e., using BPMN systems, includes cooperatively mapping an environment - See at least pg. 128-133,  §5.6 Case Study, and Fig. 5.27) said method comprising the steps of: (The Architectural Design of Service-Oriented Robotic System (ArchSORS) may 

A) graphically describing the mission tasks (An example of a task performed by the robots, i.e., using BPMN systems, includes cooperatively mapping an environment - See at least pg. 128-133,  §5.6 Case Study, and Fig. 5.27) [] using Business Process Model Notation (BPMN) systems; (The activities of the robotic application are identified and represented by description languages, such as UML activity diagrams, Business Process Model and Notation (BPMN) (OMG, 2015a), and π-ADL. The robotic application flow is described in terms of: (i) functionalities performed in parallel; (ii) functionalities performed in sequence, i.e., that depend on the result of the execution of previous functionalities; and (iii) functionalities based on the combination of results from other functionalities - See at least pg. 85, §RSA-A 2.1, and Fig. 4.6)

B) translating (The model created in Phase RSA-A 2.1 is decomposed into capabilities, i.e., translated, these capabilities are in turn used by experts to identify native services in ROS which can be used to perform the capabilities - See at least pg. 86, §RSA-A 2.1) the graphical description from said step A) (Phase RSA-A 2.1 uses BPMN to identify and represent the activities/functionality of the robot - See at least pg. 85, §RSA-A 2.1) into formatted robot operating system (ROS) instructions which can be input into each of said plurality of unmanned vehicles; (The first BPMN diagram, shown in Figure 5.22, was created to describe the application flow in 

C) transmitting the ROS instructions to said plurality of unmanned vehicles; (The instructions for the robots, including ROS instructions, are transmitted to the robots - See at least pg. 132, §5.6 Case Study, and Fig. 5.26)

D) executing the mission by said plurality of robots according to the ROS instructions, and, (The robotic system designed in this case study was implemented in the ROS development environment, i.e., the robots execute the mission of mapping according to the ROS instructions. Both robots and the industrial shop floor were simulated using the Gazebo virtual environment. Figure 5.27 shows the robots cooperatively mapping the shop floor before starting the transport of products - See at least pg. 132, §5.6 Case Study, and Fig. 5.26)

	Oliveira discloses using BPMN and provides graphical diagrams of the workflows from the BPMN system. However, Oliveira does not explicitly teach that the graphical description is performed on a graphical user interface. However, Simpson discloses An XML Representation for Crew Procedures teaches:

graphically describing the mission tasks at graphical user interface (GUI) using Business Process Model Notation (BPMN) systems; (Content-based workflow representations can be displayed graphically or textually, and there is often a direct mapping between a graphical and textual representation of a workflow. Graphical workflow representations (e.g., UML Activity Diagrams, Petri-Nets, Gantt Charts, BPMN [1]) are typically easier for humans to understand and manipulate, but textual representation languages (e.g., XPDL [2], BPML [3]) can be interpreted by workflow engines to automatically manage and monitor execution of business processes - See at least pg. 18-3)

	Oliveira discloses that languages similar to Unified Modeling Languages (UML) are easier to understand by non-technical users. However, Oliveira does not explicitly teach that the BPMN, i.e., said graphical description step, is accomplished by an end user that does not have an understanding of the ROS instruction language. However, Simpson further teaches: 
	
said graphical description step being accomplished by an end user that does not have an understanding of the ROS instruction language. (The objective of BPMN is to support business process management by both technical users and business users, i.e., business users would not understand the ROS instruction language, by providing a notation that is intuitive to business users yet able to represent complex process semantics - See at least pg. 18-5, §Business Process Modeling Notation (BPMN))

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the architectural design of service-oriented robotic systems of Oliveira, to provide for the graphical display of BPMN workflow, as taught in Simpson, to provide a notation that is intuitive to business users yet able to represent complex process semantics. (At Simpson pg. 18-5)

	Regarding claim 2, Oliveira further teaches:
further comprising the step of: E) verifying the graphical description of the mission. (The activities of the robotic application are identified and represented by description languages, such as UML activity diagrams, Business Process Model and Notation (BPMN) (OMG, 2015a), and π-ADL. The robotic application flow is described in terms of: (i) functionalities performed in parallel; (ii) functionalities performed in sequence, i.e., that depend on the result of the execution of previous functionalities; and (iii) functionalities based on the Thereafter, the model is reviewed for checking whether it has fulfilled all functional and quality requirements - See at least pg. 85, §RSA-A 2.1 and Fig. 4.6)

	Regarding claim 3, Oliveira further teaches:

wherein said graphical description [] is accomplished using Business Process Model Notation (BPMN) language. (BPMN diagrams were created using the BPMN language - See at least pg. 129, §5.6 Case Study, and Fig. 5.22)

	Oliveira does not explicitly teach the use of a GUI, however Simpson further teaches: 

wherein said graphical description step at said GUI is accomplished using Business Process Model Notation (BPMN) language. (Content-based workflow representations can be displayed graphically or textually, and there is often a direct mapping between a graphical and textual representation of a workflow. Graphical workflow representations (e.g., UML Activity Diagrams, Petri-Nets, Gantt Charts, BPMN [1]) are typically easier for humans to understand and manipulate, but textual representation languages (e.g., XPDL [2], BPML [3]) can be interpreted by workflow engines to automatically manage and monitor execution of business processes - See at least pg. 18-3) 



	Regarding claim 8, Oliveira discloses architectural design of service-oriented robotic systems and teaches:

A system, comprising: (They robotic system disclosed was implemented in the ROS development environment - See at least §5.6 Case Study, pg. 132)

a plurality of unmanned vehicles, (There are two robots in the system - See at least §5.6 Case Study, pg. 132) each of said plurality of unmanned vehicles having a local controller that uses robot operating system (ROS) language to operate the robot; (The robotic system disclosed was implemented in the ROS development environment - See at least §5.6 Case Study, pg. 132.  The Pioneer 3Dx robot of the disclosure utilizes ROS - See at least Fig. 5.26)

a control station (The system incorporates a support laptop, i.e., control station - See at least §5.6 Case Study, pg. 132) [] for and end user to input a graphical description of a mission to be accomplished by said plurality of unmanned vehicles; (The first BPMN diagram, shown in Figure 5.22, was created to describe the application flow in terms of Robotic Application and its Robotic Agents. Activities of this diagram were then further decomposed into more concrete BPMN diagrams that illustrate the flow of robotic tasks, such as the mapping of the environment, manipulation of products, and transport of products from production units to storage units - See at least pg. 129, §5.6 Case Study and Fig. 5.22)

said control station (The system incorporates a support laptop, i.e., control station - See at least §5.6 Case Study, pg. 132) further having a translator for translating said (The model created in Phase RSA-A 2.1 is decomposed into capabilities, i.e., translated, these capabilities are in turn used by experts to identify native services in ROS which can be used to perform the capabilities - See at least pg. 86, §RSA-A 2.1) graphical description into said mission ROS description; and, (The first BPMN diagram, shown in Figure 5.22, was created to describe the application flow in terms of Robotic Application and its Robotic Agents. Activities of this diagram were then further decomposed into more concrete BPMN diagrams that illustrate the flow of robotic tasks, such as the mapping of the environment, manipulation of products, and transport of products from production units to storage units - See at least pg. 129, §5.6 Case Study and Fig. 5.22; The robotic system designed in this case study was implemented in the ROS development environment, i.e., the BPMN is necessarily translated into ROS instructions - See at least pg. 39, §2.4.3 Development Environments for Robotic Systems, pg. 132, §5.6 Case Study, and Fig. 5.26 

said control station further having an execution engine for transmitting said mission ROS descriptions to said local controllers. (The instructions for the robots, including ROS instructions, are transmitted to the robots from the support laptop, i.e., back-end laptop - See at least pg. 132, §5.6 Case Study, and Fig. 5.26)

	Oliveira discloses a support laptop, Oliveira does not disclose the control station having a graphical unit interface (GUI). However, Simpson discloses XML Representation for Crew Procedures teaches:

a control station having a graphical unit interface (GUI) for and end user to input a graphical description of a mission to be accomplished by said plurality of unmanned vehicles; (Content-based workflow representations can be displayed graphically or textually, and there is often a direct mapping between a graphical and textual representation of a workflow. Graphical workflow representations (e.g., UML Activity Diagrams, Petri-Nets, Gantt Charts, BPMN [1]) are typically easier for humans to understand and manipulate, but textual representation languages (e.g., XPDL [2], BPML [3]) can 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the architectural design of service-oriented robotic systems of Oliveira, to provide for the graphical display of BPMN workflow, as taught in Simpson, to provide a notation that is intuitive to business users yet able to represent complex process semantics. (At Simpson pg. 18-5)

	Regarding claim 9, Oliveira further teaches:

wherein the end user inputs said graphical description in a Business Process Model Notation (BPMN) format. (The first BPMN diagram, shown in Figure 5.22, was created to describe the application flow in terms of Robotic Application and its Robotic Agents. Activities of this diagram were then further decomposed into more concrete BPMN diagrams that illustrate the flow of robotic tasks, such as the mapping of the environment, manipulation of products, and transport of products from production units to storage units)

	Regarding claim 10, Oliveira further teaches:

wherein the translator uses extensible machine language (XML) to translate the graphical description into an XML formatted mission file. (Web service is the most adopted way of realizing SOA, i.e., SOA of the disclosure includes the translation step. It enables applications developed in different programming languages and platforms to communicate over the Internet by means of standardized Web protocols. Web services are loosely-coupled software applications offered as a set of functionalities that can be composed to create complex business processes. WS-* standards encompass a set of languages and protocols based on the general purpose markup language XML (Extensible Markup Language) - See at least §2.3.4 Implementation, pg. 28-29, Technologies)

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oliveira in view of Simpson, as applied to claim 1, and in further view of Wijesinghe et al. (Web (Javascript/D3) based BPMN editor to support a subset of commonly used BPMN constructs, “Wijesinghe”).

	Regarding claim 4, Oliveira discloses 

wherein said translation step is accomplished by an extensible machine language (XML) (Web service is the most adopted way of realizing SOA, i.e., SOA of the disclosure includes the translation step. It enables applications developed in different programming languages and platforms to communicate over the Internet by means of standardized Web protocols. Web 

	Oliveira does not explicitly disclose an extensible machine language (XML) editor that receives BPMN graphical description as an input. However, Wijesinghe discloses a web based BPMN editor and teaches: 

wherein said translation step is accomplished by an extensible machine language (XML) editor that receives the BPMN graphical description as an input. (The purpose of this project is to implement Web based BPMN editor to construct business processes diagrams, which can be exported as a BPMN-2.0 compatible XML format. This BPMN diagrams can be built using components like tasks, events and gateways etc. Users can implement their BPMN diagrams by dragging, dropping, positioning, resizing, deleting and adding more details to the attributes. Constructed BPMN diagrams can be then exported as png/jpeg or a process definition XML file (BPMN 2.0 standard) - See at least ¶1)

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the architectural design of service-oriented robotic systems of Oliveira and Simpson, to 

	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira in view of Simpson, as applied to claim 1, in view of Wijesinghe, as applied to claim 4, and in further view of Quigley et al. (ROS:an open-source Robot Operating System, “Quigley”).

	Regarding claim 5, the combination of Oliveira, Simpson, and Wijesinghe does not explicitly disclose wherein said transmitting step is accomplished by an execution engine that receives the formatted instructions from the XML editor as an XML mission file input. However, Quigley discloses ROS: an open-source Robot Operating System and teaches:

wherein said transmitting step is accomplished by an execution engine that receives the formatted instructions [] as an XML mission file input. (A typical ROS network configuration includes a plurality of offboard machines, i.e., execution engines, which utilize XML-RPC, to establish peer-to-peer connection negotiation and configuration with the offboard machine, e.g., a robot - See at least pg. 1-2 §A. Peer-to-Peer, §B. Multi-lingual, and Fig. 1)

	Quigley does not explicitly teach the use of an XML editor. However, Wijesignhe further teaches:

[] receives (The purpose of this project is to implement Web based BPMN editor to construct business processes diagrams, which can be exported, i.e., received, as a BPMN-2.0 compatible XML format - See at least ¶1) the formatted instructions from the XML editor as an XML mission file input. (This BPMN diagrams can be built using components like tasks, events and gateways etc. Users can implement their BPMN diagrams by dragging, dropping, positioning, resizing, deleting and adding more details to the attributes. Constructed BPMN diagrams can be then exported as png/jpeg or a process definition XML file(BPMN 2.0 standard).BPMN editor also supports the inverted process, which is uploading of a standard BPMN model in XML format to generate a BPMN process diagrams - See at least ¶ 1)

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the architectural design of service-oriented robotic systems of Oliveira, Simpson, and Wijesinghe, to provide for the open-source Robot Operating System, as taught in Quigley, to offer an open-ended design that can be extended and built upon by others to build robot software systems which can be useful to a variety of hardware platforms, research settings, and runtime requirements. (At Quigley §V. Conclusion)

	Regarding claim 6, the combination of Oliveira, Simpson, and Wijesinghe does not explicitly teach, but Quigley further teaches:

wherein the graphical description at said step A) can be modified during the accomplishment of said step D). (ROS is designed to minimize the difficulty of debugging in such settings, as its modular structure allows nodes undergoing active development to run alongside pre-existing, well-debugged nodes. Because nodes connect to each other at runtime, the graph can be dynamically modified. In the previous example of vision-based grasping, a graph with perhaps a dozen nodes is required to provide the infrastructure. This “infrastructure” graph can be started and left running during an entire experimental session. Only the node(s) undergoing source code modification need to be periodically restarted, at which time ROS silently handles the graph modifications. This can result in a massive increase in productivity, particularly as the robotic system becomes more complex and interconnected - See at least pg. 3, §IV. Use Cases)

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oliveira in view of Simpson, as applied to claim 1, in view of Barland et al. (Spin Vardi Intro Tutorial, “Barland”), and in further view of Webster et al. (Toward Reliable Autonomous Robotic Assistants Through Formal Verification: Case Study, “Webster”)

	Regarding claim 7, the combination of Oliveira and Simpson does not explicitly teach wherein said verification step is accomplished with a SPIN component, by comparing a linear temporal logic (LTL) description of the mission to a PROMELA translation of the ROS instructions. However, Barland discloses modeling concurrent processes and teaches:

wherein said verification step is accomplished with a SPIN component, by comparing a linear temporal logic (LTL) description of the mission to a PROMELA translation of the [] instructions. (Promela programs are intended to be simplifications or models of real-world systems, for use in verification. SPIN is the tool for executing and verifying programs written in Promela. - See at least §Modeling Concurrent Processes, pg. 1; Any logic that includes temporal connectives is a temporal logic. More specifically, this is Linear Temporal Logic (LTL). The linear part of this name means that we are looking only at individual traces, rather than making formulas that discuss all possible traces of a program. After all, a single program can result in many possible traces. An LTL formula does not allow us to say, for example, that a property holds in all possible executions of the program. However, SPIN overcomes some limitations by essentially testing an LTL formula against all possible traces, i.e., comparing - See at least §Using Temporal Logic to Specify Properties, pg. 8 )

	In summary, Oliveira provides for a verification of translation of the graphical description of the mission. Oliveira does not explicitly disclose using wherein said verification step is accomplished with a SPIN component, by comparing a linear temporal logic (LTL) description of the mission to a PROMELA translation of the instructions. However, Barland discloses SPIN Vardi intro tutorial and teaches that PROMELA is specifically created to provide simplifications or models of real world systems. Barland further discloses that SPIN is a specific interpreter used to verify 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the architectural design of service-oriented robotic systems of Oliveira and Simpson, to provide for the SPIN verification, as taught in Barland, to offer a general property-checking mechanism (At Barland, §Using Temporal Logic to Specify Properties, pg. 1)

	The combination of Oliveira, Simpson, and Barland does not explicitly discloses applying SPIN verification to ROS instructions. However, Webster discloses a case study on formal verification of high-level planner/scheduler for a Care-O-Bot and teaches:

wherein said verification step is accomplished with a SPIN component, (The model checker used for this case study, SPIN [2], has been publicly available since 1991 and has been used for the formal verification of a wide variety of systems, including flood control barriers, telecommunications switches, and several space missions - See at least §I. Introduction, pg. 186) by comparing a linear temporal logic (LTL) description of the mission (In our case, we formalize these requirements using linear temporal logic, which allows the formalization of concepts relating to time) to a PROMELA translation (Brahms refers to a multiagent workflow specification language, as well as a software package consisting of an agent simulation toolkit and an integrated development environment. The Brahms software does not come with  of the ROS instructions. (The robot’s software is based on the robot operating system (ROS) and a number of ROS packages (e.g., drivers, navigation, and simulation software) are available online2. For example, to navigate to any designated location within the house, the robot uses the ROS navigation package2 in combination with its laser range-finders to perform self-localization, map updating, path planning, and obstacle avoidance in real time while navigating along the planned route. High-level commands are sent to the robot via the ROS script server mechanism, which are then interpreted into low-level commands by the robot’s software.)

	In summary, Oliveira provides for a verification of translation of the graphical description of the mission. However, Oliveira does not explicitly disclose using wherein said verification step is accomplished with a SPIN component, by comparing a linear temporal logic (LTL) description of the mission to a PROMELA translation of the instructions. However, Barland discloses SPIN Vardi intro tutorial and teaches that PROMELA is specifically created to provide simplifications or models of real world systems. Barland further discloses that SPIN is a specific interpreter used to verify programs written in PROMELA and that this verification is performed by comparing LTL descriptions. Barland does not disclose the SPIN system being implemented in conjunction with a ROS. However, Webster discloses a formal verification approach of 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the architectural design of service-oriented robotic systems of Oliveira, Simpson, and Barland to provide for the SPIN verification, as taught in Webster, to offer safe and trustworthy in robot operations (At Webster, §I. Introduction)

	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira in view of Simpson, as applied to claim 8, and in view of Powell et al. (Multi-robot Operator Control Unit, “Powell”).

	Regarding claim 11, Oliveira discloses a robotic control unit, e.g., Pioneer3DX, in communication with a control station, i.e., a support laptop. The combination of Oliveira and Simpson does not explicitly discloses further comprising a multi-operator control unit (MOCU) in communication with said control station. However, Powell discloses a multi-robot operator control unit and teaches:
further comprising a Multi-Operator Control Unit (MOCU) in communication with said control station. (The MOCU contains multiple communication protocols to communicate between the robots and the control station - See at least pg. 4 Table 1)

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the architectural design of service-oriented robotic systems of Oliveira and Simpson to provide for the MOCU, as taught in Powell, so the operator may receive a broader perspective with knowledge of surrounding systems, while systems up the chain benefit from information collected by the vehicles being monitored by MOCU. (At Powell, §Interoperability)

	Regarding claim 12, the combination of Oliveira and Simpson does not explicitly teach, but Powell further teaches:
wherein said control station is a MOCU. (The MOCU may be part of a command and control station - See at least pg.5, Fig. 7)
	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the architectural design of service-oriented robotic systems of Oliveira and Simpson to provide for the MOCU, as taught in Powell, so the operator may receive a broader perspective with knowledge of surrounding systems, while systems up the chain benefit from information collected by the vehicles being monitored by MOCU. (At Powell, §Interoperability)

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.C./Examiner, Art Unit 3662         

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662